EXAMINER’S AMENDMENT/COMMENT
AND
STATEMENT OF REASONS FOR ALLOWANCE

EXAMINER’S COMMENT
1.	The amendment filed on 11/03/2021 was not entered because of the excess claim fee and the excess claims were filed on 11/03/2021. On 11/15/2021, Notice requiring excess claims fees was sent to applicant. On 11/23/2021, Applicant representative paid the excess claims fees. Therefore the excess claims filed on 11/03/2021 was entered and examined on the merit. 


EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication from applicant-representative Toyomi Ohara (Reg. No. 69,096) on 11/30/2021.
The application has been amended as follows:
IN THE ABSTRACT: 
Previous Abstract:

Disclosed is a separator damage detecting apparatus. The separator damage detecting apparatus detects a separator damage of a secondary battery by applying a voltage while pressing an electrode assembly having a structure in which a positive electrode plate, a separator and a negative electrode plate are stacked, to induce a temporary short circuit of a positive electrode plate and a negative electrode plate. The separator damage detecting apparatus includes a short circuit measuring unit configured to apply a voltage to the electrode assembly and detect a leakage current; and a pressing jig configured to roll-press at least one surface of the electrode assembly or consecutively press predetermined regions of the at least one surface of the electrode assembly.

Amended Abstract: (Replace Abstract with the abstract below)

A separator damage detecting apparatus detects a separator damage of a secondary battery by applying a voltage while pressing an electrode assembly having a structure in which a positive electrode plate, a separator and a negative electrode plate are stacked, to induce a temporary short circuit of a positive electrode plate and a negative electrode plate. The separator damage detecting apparatus includes a short circuit measuring unit configured to apply a voltage to the electrode assembly and detect a leakage current; and a pressing jig configured to roll-press at least one surface of the electrode assembly or consecutively press predetermined regions of the at least one surface of the electrode assembly.
IN THE CLAIMS: 

Amend claims 5, 7, 8, 11 and 13-16 and cancel claims 6 and 12 as follows:

--5. (Currently Amended): A separator damage detecting apparatus, which detects a damage to a separator of a secondary battery comprising:
a pressing jig configured to consecutively press predetermined regions of one surface of an electrode assembly of the secondary battery having a structure in which a positive electrode plate, the separator and a negative electrode plate are stacked to induce a temporary short circuit of the positive electrode plate and the negative electrode plate,
wherein the pressing jig includes a plurality of partial pressing plates that are located on the one surface of the electrode assembly and configured to independently press different regions of the one surface of the electrode assembly in a direction orthogonal to the one surface of the electrode assembly, and the plurality of partial pressing plates consecutively or selectively press two side edge regions and a central region of the electrode assembly, and
wherein the plurality of partial pressing plates include a plurality of edge pressing plates located on each of the side edge regions of the electrode assembly and a center pressing plate located on the central region of the electrode assembly.-- 

--6. (Canceled).--

--7. (Currently Amended):  The separator damage detecting apparatus according to claim [[6]] 5,

a first edge pressing plate located a central portion of the edge region of the electrode assembly; and
second edge pressing plates located each a corner portion of the edge region of the electrode assembly.-- 

--8. (Currently Amended):  A method for detecting a separator damage of a secondary battery, comprising:
(a) preparing an electrode assembly having a structure in which a positive electrode plate, a separator and a negative electrode plate are stacked;
(b) connecting a short circuit measuring unit to the electrode assembly; and
(c) applying a preset voltage to the electrode assembly and detecting a leakage current while pressing at least one surface of the electrode assembly,
wherein in the step (c), 
the at least one surface of the electrode assembly is roll-pressed using a first roller and a second roller, and 
the first roller that roll-presses the at least one surface of the electrode assembly from one edge of the electrode assembly to an opposite edge of the electrode assembly in a horizontal direction,; and
the second roller that roll-presses the at least one surface of the electrode assembly from one edge of the electrode assembly to an opposite edge of the electrode assembly in a direction vertical to the rolling direction of the first roller, and
the short circuit measuring unit comprises an insulation resistance meter or a Hi-Pot test device.--

--11. (Currently Amended): 	A method for detecting a separator damage of a secondary battery, comprising:
(a) preparing an electrode assembly having a structure in which a positive electrode plate, a separator and a negative electrode plate are stacked;
(b) connecting a short circuit measuring unit to the electrode assembly; 
wherein the short circuit measuring unit comprises an insulation resistance meter or a Hi-Pot test device; and
(c) applying a preset voltage to the electrode assembly and detecting a leakage current while pressing at least one surface of the electrode assembly,
wherein in the step (c), predesignated regions of the at least one surface of the electrode assembly are consecutively or selectively pressed with a plurality of partial pressing plates located on the same surface of the electrode assembly, wherein the plurality of partial pressing plates configured to independently press different regions of the same surface of the electrode assembly in a direction orthogonal to the same surface of the electrode assembly; and
wherein the plurality of partial pressing plates include a plurality of edge pressing plates located on each of two side edge regions of the electrode assembly and a center pressing plate located on a central region of the electrode assembly.--

--12. (Canceled).--

14. (Currently Amended): The separator damage detecting apparatus according to claim 1, wherein the first and second rollers roll-press on the same surface of the electrode assembly.--

-- [[14]] 15. (Currently Amended): The separator damage detecting apparatus according to claim 1, wherein the first and second rollers roll-press with a uniform pressure.--

--[[15]] 16. (Currently Amended): The separator damage detecting apparatus according to claim 1, wherein the first roller has a length corresponding to a width of the electrode assembly.--

-- [[16]] 17. (Currently Amended): The separator damage detecting apparatus according to claim 1, wherein the second roller has a length corresponding to a length of the electrode assembly.-- 




EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter

3.	Claims 1, 5, 7-8, 10-11 and 13-17 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: 


6.	Applicant’s remarks/amendments filed 11/03/2021, with respect to the rejection of independent claims 1, 5, 8 and 11 have been fully considered and finds the claims allowable because of the amendment filed on 11/03/2021 with Examiner’s amendment dated on 11/23/2021. 

The objection to the abstract set forth in the abstract has been withdrawn because of the amendment filed on 11/30/2021.

Applicant argues on page 7 of the remarks, filed on 11/03/2021 regarding the interpretation of claims 1 and 4 under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, that, “Applicant has amended claim 1 to recite that the short circuit measuring unit comprises an insulation resistance meter or a Hi-Pot test device, and canceled claim 4, rendering the rejection moot. Accordingly, Applicant requests withdrawal of the rejection”.

Applicant’s argument filed 11/03/2021 regarding the interpretation of claims 1 and 4 under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is persuasive because of the amendment filed on 11/03/2021 and with the examiner’s amendment dated 11/23/2021. Therefore, the interpretation of claim 1 has been withdrawn and claim 4 is canceled.
Applicant argues on page 8 of the remarks, filed on 11/03/2021 regarding the rejection of claim 4 under 35 U.S.C. 112(b) and under 35 U.S.C. 112(a), that, “Applicant has canceled claim 4, rendering the rejection moot. Accordingly, Applicant requests withdrawal of the rejection and applicant has canceled claim 4, rendering the rejection moot. Accordingly, Applicant requests withdrawal of the rejection”.

Applicant’s argument filed 11/03/2021 regarding the rejection of claim 4 under 35 U.S.C. 112(b) and under 35 U.S.C. 112(a) is persuasive because applicant has amended the claim and canceled claim 4 which renders the rejection moot. Therefore, the rejection of claim 4 under 35 U.S.C. 112(b) and under 35 U.S.C. 112(a) has been withdrawn.

Applicant argues on page 8-9 of the remarks, filed on 11/03/2021 regarding the rejection of Claims 1-4 and 8-10 under 35 U.S.C. 102 (a) (1) as being anticipated by Nagamatsu (JP 2009-048971 A), that, “Nagamatsu does not disclose two rollers that roll-press in different directions relative to each other as recited in the claims. In particular, Nagamatsu discloses in Figure 3 the rollers 51 and 52, which press the electrode 10, move in the same direction as illustrated in Figure 3 with the upward arrows. 
Since Nagamatsu fails to disclose two rollers that roll-press in different directions relative to each other as recited in the claims, Nagamatsu does not anticipate claims 1 and 8 and all of the claims dependent upon claims 1 and 8 (Page 8-9).
Applicant argues on page 9-10 of the remarks, filed on 11/03/2021 regarding the rejection of claims 5, 6 and 7 under 35 U.S.C. 103 as being unpatentable over Nagamatsu ‘971 A, that, “Applicant submits that Nagamatsu fails to disclose or render obvious the aforementioned feature. In particular, Nagamatsu discloses two plates 11 and 12, which press the electrode 10 on different surfaces of the electrode 10 relative to each other. See Figure 1 of Nagamatsu (which is reproduced below) and paragraph [0011] of Nagamatsu.
Since Nagamatsu fails to disclose a plurality of pressing plates located on one surface of the electrode as recited in the claims, Nagamatsu does not render obvious claim 5 and all of the claims dependent upon claim 5. Accordingly, at least in view of the above, Applicant requests withdrawal of the rejection.”

Applicant’s argument filed 11/03/2021 regarding rejection of Claims 1-4 and 8-10 under 35 U.S.C. 102 (a) (1) as being anticipated by Nagamatsu (JP 2009-048971 A) and claims 5, 6 and 7 under 35 U.S.C. 103 as being unpatentable over Nagamatsu ‘971 A is persuasive because of the amendment filed on 11/03/2021 and with the examiner’s amendment dated 11/30/2021. Therefore, the rejection of Claims 1-4 and 8-10 under 35 U.S.C. 102 (a) (1) as being anticipated by Nagamatsu (JP 2009-048971 A) and claims 5, 6 and 7 under 35 U.S.C. 103 as being unpatentable over Nagamatsu ‘971 A is persuasive because of the amendment filed on 11/03/2021 and with the examiner’s amendment dated 11/30/2021. Therefore, the rejection of independent claims 1, 5, 8 and 11 has been withdrawn.

Claims 1, 5, 7-8, 10-11 and 13-17 are allowed as set forth below. 


Regarding claim 1, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 
wherein the pressing jig includes: 
a first roller that roll-presses the at least one surface of the electrode assembly from one edge of the electrode assembly to an opposite edge of the electrode assembly in a horizontal direction; and 
a second roller that roll-presses the at least one surface of the electrode assembly from one edge of the electrode assembly to an opposite edge of the electrode assembly in a direction vertical to the rolling direction of the first roller, and 
the short circuit measuring unit comprises an insulation resistance meter or a Hi-Pot test device. 

Nagamatsu (JP 2009-048971 A) is regarded as the closest prior art to the invention of claim 1. Nagamatsu discloses. “An inspection method and an inspection apparatus for a wound electrode body which is wound flat with a separator interposed between a positive electrode and a negative electrode. Such a wound electrode body is used, for example, in a battery (Paragraph [0001] Line 1-4). FIG. 3 and FIG. 4, in the method of inspecting a wound electrode body a according to an embodiment of the present invention, a voltage is applied to a positive electrode 13 and a negative electrode 14. While pressing the wound electrode body 10 by pressing members 51 52 in line contact with flat surfaces 10 c, 10 d of the wound electrode body 10, it is moved on flat surfaces 10 c, 10 d of the wound electrode body 10, and whether a leakage current is generated between the positive electrode 13 and the negative electrode 14 is detected to inspect the mixing of foreign matters (Paragraph [0013] Line 1-7).  FIG. 3, the leakage current detection unit 30 is connected to the strip-like positive electrode 21 (see FIG. 5) of the wound  a second roller that roll-presses the at least one surface of the electrode assembly from one edge of the electrode assembly to an opposite edge of the electrode assembly in a direction vertical to the rolling direction of the first roller, and the short circuit measuring unit comprises an insulation resistance meter or a Hi-Pot test device. Therefore the invention of Nagamatsu, even if modified, do not alone or in combination with the other art of record, teach or fairly suggest “wherein the pressing jig includes: a first roller that roll-presses the at least one surface of the electrode assembly from one edge of the electrode assembly to an opposite edge of the electrode assembly in a horizontal direction; and a second roller that roll-presses the at least one surface of the electrode assembly from one edge of the electrode assembly to an opposite edge of the electrode assembly in a direction vertical to the rolling direction of the first roller, and the short circuit measuring unit comprises an insulation resistance meter or a Hi-Pot test device.” and also in combination with all other elements in claim 1 distinguish the present invention from the prior art references. 
 
Claims 14-17 are allowed by virtue of their dependence from claim 1. 

Regarding claim 5, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

wherein the pressing jig includes a plurality of partial pressing plates that are located on the one surface of the electrode assembly and configured to independently press different regions of the one surface of the electrode assembly in a direction orthogonal to the one surface of the electrode assembly, and
 the plurality of partial pressing plates consecutively or selectively press two side edge regions and a central region of the electrode assembly, and
wherein the plurality of partial pressing plates include a plurality of edge pressing plates located on each of the side edge regions of the electrode assembly and a center pressing plate located on the central region of the electrode assembly.
 A portion of the wound electrode body that is pressed on a straight line on the opposite side of the wound electrode body may have a length that can press the entire width of the flat wound electrode body in a direction orthogonal to the winding direction of the wound electrode body (Paragraph [0010] Line 6-9)”. However Nagamatsu does not disclose that the pressing jig includes a plurality of partial pressing plates that are located on the one surface of the electrode assembly and the plurality of partial pressing plates consecutively or selectively press two side edge regions and a central region of the electrode assembly, and wherein the plurality of partial pressing plates include a plurality of edge pressing plates located on each of the side edge regions of the electrode assembly and a center pressing plate located on the central region of the electrode assembly. Therefore the invention of Nagamatsu, even if modified, do not alone or in combination with the other art of record, teach or fairly suggest “wherein the pressing jig includes a plurality of partial pressing plates that are located on the one surface of the electrode assembly and configured to independently press different regions of the one surface of the electrode assembly in a direction orthogonal to the one surface of the electrode assembly, and  the plurality of partial pressing plates consecutively or selectively press two side edge regions and a central region of the electrode assembly, and wherein the plurality of partial pressing plates include a plurality of edge pressing plates located on each of the side edge regions of the electrode assembly and a center pressing plate located on the central region of the electrode assembly.” and also in combination with all other elements in claim 5 distinguish the present invention from the prior art references. 


Claim 7 is allowed by virtue of its dependence from claim 5. 

Regarding claim 8, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

the first roller that roll-presses the at least one surface of the electrode assembly from one edge of the electrode assembly to an opposite edge of the electrode assembly in a horizontal direction,; and
the second roller that roll-presses the at least one surface of the electrode assembly from one edge of the electrode assembly to an opposite edge of the electrode assembly in a direction vertical to the rolling direction of the first roller, and
the short circuit measuring unit comprises an insulation resistance meter or a Hi-Pot test device.

the first roller that roll-presses the at least one surface of the electrode assembly from one edge of the electrode assembly to an opposite edge of the electrode assembly in a horizontal direction,; and the second roller that roll-presses the at least one surface of the electrode assembly from one edge of the electrode assembly to an opposite edge of the electrode assembly in a direction vertical to the rolling direction of the first roller, and the short circuit measuring unit comprises an insulation resistance meter or a Hi-Pot test device.” and also in combination with all other elements in claim 8 distinguish the present invention from the prior art. 

Claim 10 is allowed by virtue of its dependence from claim 8. 


Regarding claim 11, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

wherein the short circuit measuring unit comprises an insulation resistance meter or a Hi-Pot test device;……
wherein in the step (c), predesignated regions of the at least one surface of the electrode assembly are consecutively or selectively pressed with a plurality of partial pressing plates located on the same surface of the electrode assembly, 
wherein the plurality of partial pressing plates configured to independently press different regions of the same surface of the electrode assembly in a direction orthogonal to the same surface of the electrode assembly; and
wherein the plurality of partial pressing plates include a plurality of edge pressing plates located on each of two side edge regions of the electrode assembly and a center pressing plate located on a central region of the electrode assembly.

The most pertinent prior art of record to Nagamatsu (JP 2009-048971 A), failed to specifically teach the invention as claimed. However, the invention of Nagamatsu (JP 2009-048971 A), even if modified, does not alone or in combination with the other art of record, teach or fairly suggest, “wherein the short circuit measuring unit comprises an insulation resistance meter or a Hi-Pot test device;……wherein in the step (c), predesignated regions of the at least one surface of the electrode assembly are consecutively or selectively pressed with a plurality of partial pressing plates located on the same surface of the electrode assembly, wherein the plurality of partial pressing plates configured to independently press different regions of the same surface of the electrode assembly in a direction orthogonal to the same surface of the electrode assembly; and wherein the plurality of partial pressing plates include a plurality of edge pressing plates located on each of two side edge regions of the electrode assembly and a center pressing plate located on a central region of the electrode assembly” and also in combination with all other elements in claim 11 distinguish the present invention from the prior art. 
 
Claim 13 is allowed by virtue of its dependence from claim 11. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


Cho HyoupJe (KR10-2014-0138383 A) discloses, “Fixation Device for Checking Defect of Electrode Assembly and Method of Checking the Same- The invention relates to the fixing equipment for the existence and/or nonexistence of fault selection of the electrode assembly and electrode assembly existence and/or nonexistence of fault screening method using the same (Technical Field Page 5). In fig. 5, the schematic diagram about the fixing equipment for the existence and/or nonexistence of fault selection according to the embodiment of one of the invention is illustrated. Referring to Figure 5, the fixing equipment (100) for the existence and/or nonexistence of fault selection according to the present invention consists of the base plate (130), and a pair of second jigs (121, 122) for pressurizing both sides of the central part in the first jig (110) for pressurizing the central part of the electrode assembly in the state where the electrode assembly (140) is mounted on the base plate (130) on plane and the state ,,,,here the electrode assembly (140) is mounted on the base plate (130) on plane. As to the base plate (130), the electrode assembly (140) is mounted. The current is applied in the state that it pressurizes after wherein the plurality of partial pressing plates include a plurality of edge pressing plates located on each of two side edge regions of the electrode assembly and a center pressing plate located on a central region of the electrode assembly. Cho discloses a pair of second jigs (121, 122) for pressurizing both sides of the central part in the first jig (110). But the present invention discloses a plurality of edge pressing plates located on one side edge regions of the electrode assembly and another plurality of edge pressing plates located on the other side edge regions of the electrode assembly as shown in Figure 7 Plates 25a, 25b, 25c. Therefore Cho does not disclose the plurality of partial pressing plates consecutively or selectively press two side edge regions and a central region of the electrode assembly, and wherein the plurality of partial pressing plates include a plurality of edge pressing plates located on each of the side edge regions of the electrode assembly and a center pressing plate located on the central region of the electrode assembly. Therefore the invention of Cho, even if modified, do not alone or in combination with the other art of record, teach or fairly suggest, all the limitations in the claim which distinguish the present invention from the prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866